Title: From John Adams to James Monroe, 27 June 1817
From: Adams, John
To: Monroe, James



Dear Sir
Quincy June 27, 1817

Another application has been made to me by Mr Elbridge Gerry, the oldest Son of the late Vice President, for a recommendation to the office of Surveyor in Boston. How can I recollect, the laborious Services, the great Sacrifices of a Gerry for forty years, and the destitute Circumstances of his Widow and Children, without Emotion.
I told him I had mentioned the Names of Tucker and Deblois; that I could only mention his Name: for I was determined to recommend Nobody.
I know your Situation Sir. I have had forty applications for an office, Supported by great names, in favour of able Men: and given it at last to Man who made no Application, and in whose favour no applications or recommendations had been produced; I mean Dr Rush.
Louis Said, “He never conferred a Commission, without making a hundred Enemies and one Ungratefull.” Though this might be too Severe; it was a Strong expression of an awful Truth.
I renew my request, Sir, that you would name a day, when you will honour my Hermitage at Quincy with a Visit.
With great respect, and the most devout Wishes for the Tranquility and prosperity of your Administration I am, Sir, your Friend
John Adams